Citation Nr: 0429503	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had undergone two VA 
audio examinations at the Fort Myers Outpatient Clinic.  Only 
one audio examination is of record.  An attempt should be 
made to retrieve any other existing reports from that clinic.  

Regarding the audio examination of record, the veteran 
testified to what the audio examiner termed his 30 years of 
post-service occupational noise exposure.  He explained that 
the examiner had misinterpreted what he was saying.  While 
the veteran did work for various industrial companies for 
roughly 30 years after leaving service, he did so in a range 
of design and supervisory capacities.  He was not exposed to 
high levels of noise in these positions.  Additionally, the 
Board notes also that the exam report references the 
veteran's symptoms of tinnitus, but it does not include a 
precise diagnosis of tinnitus, nor an opinion as to its 
etiology.  This needs to be addressed further.

It is therefore the opinion of the Board that a 
contemporaneous and thorough VA audio examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of both the veteran's hearing loss and his tinnitus, 
and would be instructive with regard to the appropriate 
disposition of the issues submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.   Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in his possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should retrieve the veteran's 
clinical treatment reports from the Fort 
Myers, Florida VA Outpatient Clinic, to 
include any audiological records between May 
2001 and July 2004.

3.  The RO should schedule the veteran for a 
VA audio examination to determine the nature 
and etiology of any hearing loss and/or 
tinnitus.  The examiner should be provided 
with the veteran's claims folder and a copy 
of this Remand in conjunction with the 
examination.  It is requested that the 
examiner obtain a detailed in-service and 
post-service history of noise exposure.  
Following the examination, the examiner is 
asked to render an opinion, whether it is at 
least as likely as not that any hearing loss 
and/or tinnitus diagnosed is related to in-
service noise exposure.  A complete rationale 
for any opinion expressed should be included 
in the examination report.

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




